Citation Nr: 1043255	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction subsequently was transferred to the 
Veteran's home RO in Atlanta, Georgia.

In August 2008, the Veteran testified regarding this matter at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the claims 
file.

This matter previously was before the Board in December 2008, at 
which time it was remanded for a VA medical examination and 
opinion.  The report of this September 2009 examination, which 
included an opinion, as well as a January 2010 addendum thereto 
have been associated with the claims file.  This matter also 
previously was before the Board in June 2010, at which time the 
opinion of a medical specialist from the Veteran's Health 
Administration (VHA) was requested.  Such opinion was received 
and associated with the claims file in August 2010.  As all 
requested development has been completed, the Board proceeds to 
consideration on the merits.

Additional evidence was received in October 2010.  It was not 
accompanied by a waiver from the Veteran of his right to have the 
evidence reviewed initially by the RO.  However, much of this 
evidence is duplicative of that previously of record.  The new 
evidence that was submitted further is not pertinent because it 
does not relate to or have a bearing on the matter on appeal.  It 
therefore does not impact the adjudication herein, rendering it 
unnecessary to remand this case for RO consideration in the first 
instance.  See 38 C.F.R. §§ 19.37, 20.1304(c).



FINDINGS OF FACT

1.  The evidence reveals that the Veteran has bilateral leg 
symptoms prior to and following the aorto bifemoral bypass 
grafting surgery performed on him by VA in 1997.

2.  The weight of the competent evidence does not show that any 
of the Veteran's additional bilateral leg disability symptoms are 
due to his 1997 VA surgery.

3.  The weight of the competent evidence further does not show 
that the Veteran has an additional bilateral leg disability that 
has been was caused by either carelessness, negligence, or lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in performing the Veteran's 1997 surgery or the 
occurrence of an event not reasonably foreseeable during such 
surgery.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a bilateral leg disability have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran was 
notified by letters dated in October 2003 and January 2004 of the 
evidence required to establish entitlement to compensation 
benefits under 38 U.S.C.A. § 1151, the evidence not of record 
necessary to substantiate his claim for such benefits, and the 
Veteran's and VA's respective duties for obtaining evidence.  The 
notice provided in this letter did not address how VA determines 
disability ratings and effective dates if compensation benefits 
under 38 U.S.C.A. § 1151 are awarded.  However, the Board finds 
that this omission did not prejudice the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Veteran has had ample opportunity to participate 
meaningfully in the processing of his claim.  He testified at a 
Travel Board hearing in August 2008, as noted above.  He also was 
given, and took advantage of, the opportunity to respond and 
submit additional evidence during the course of his appeal.  
Further, entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied herein, and hence no 
disability rating or effective date will be assigned.  The 
notification requirements of the VCAA therefore have been 
satisfied in this case.

VA also has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination 
and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and identified private treatment records.  The 
Veteran submitted additional private treatment records.  As noted 
above, he was afforded a VA medical examination in September 
2009.  A medical opinion was provided at that time and addended 
in January 2010.  In August 2010, a VHA medical opinion also was 
provided.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  The Board therefore finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

The Veteran seeks entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a bilateral leg disability.  He contends 
that this is an additional disability resulting from aorto 
bifemoral bypass grafting surgery performed at the VA Medical 
Center (VAMC) in Birmingham, Alabama, in 1997.

38 U.S.C.A. § 1151 provides that where a Veteran suffers an 
additional disability by reason of VA hospital care, medical or 
surgical treatment, or examination, compensation shall be awarded 
in the same manner as if such disability were service connected 
if the proximate cause of such disability is either carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing such hospital 
care, medical or surgical treatment, or examination or an event 
which was not reasonably foreseeable.

To determine whether a Veteran has an additional disability, his 
condition immediately before the beginning of the VA hospital 
care, medical or surgical treatment, or examination upon which 
the claim is based is compared to his condition after such care, 
treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  
Each body part involved is considered separately.  Id.

The proximate cause of a disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).  Merely showing that a 
Veteran received VA care, treatment, or examination and that the 
Veteran has an additional disability is insufficient.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that VA either failed to exercise the degree of 
care that would be expected of a reasonable health care provider; 
or furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, his 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  
Whether an event not reasonably foreseeable proximately caused a 
Veteran's additional disability is to be determined in each claim 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In this regard, consideration will be given 
to whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA shall give the benefit of the doubt to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

Pertinent evidence through June 2010 is as reflected in the 
Board's letter dated that month requesting a specialist's opinion 
from a vascular surgeon at the VHA.  Of particular note, this 
evidence included a September 2009 VA examination report.  The 
examiner indicated therein that he had reviewed the evidence and 
interviewed the Veteran.  He then indicated that he could not 
render an opinion regarding the Veteran's current dysesthesia and 
hypersensitivity of the legs, as he was an orthopedist and not a 
vascular surgeon.  However, the examiner also indicated that the 
current swelling of the Veteran's legs and feet reflects a 
decrease in venous return that results when veins are obtained 
for a bypass graft.  He therefore opined that the Veteran has an 
additional disability affecting his legs as a result of his 1997 
VA operation.  He further opined that this additional disability 
was not a result of carelessness, negligence, lack of proper 
skill or error in judgment, but an anticipated problem.  The 
examiner went on to indicate that there was a lack of adequate 
communication with the Veteran, perhaps contributed to by his 
deafness, as he did not understand the possibility that grafts 
would be used instead of stents.  He further indicated that the 
Veteran's physicians were unable to understand his problem since 
he was relating an inaccurate history of his surgery.  The 
examiner concluded by suggesting that an opinion regarding the 
Veteran's dysesthesia and hypersensitivity of the legs, as well 
as the treatment rendered to him as a whole, be obtained from a 
vascular surgeon.  Nevertheless, in a January 2010 addendum to 
his examination report, he opined that the Veteran's dysesthesia 
and hypersensitivity of the legs was more likely than not a 
result of his 1997 surgery.

VHA vascular surgeon Dr. S.L. responded to the Board's letter 
requesting a specialist's opinion in August 2010.  His review of 
the evidence was "time consuming," and he provided his own 
seven page chronological summary thereof.  In doing so, he made 
the following observations.  There is only passing mention of the 
Veteran's hearing disability in his early treatment records.  The 
operative report indicates that no veins were obtained, removed, 
or altered during the surgery.  However, there is no indication 
that a tourniquet was used, which likely would have been noted 
because such use would have been unusual.  There was no evidence 
of a nerve injury following the surgery, and such an injury, if 
it occurred, would not have been symmetrical and bilateral.  The 
Veteran's circulation in his legs improved.  Although he still 
had claudication pain, he was able to walk.  The first mention of 
leg edema was in association with his deteriorating cardiac 
functioning almost a year later.  The Veteran's numerous 
complaints of leg pain and associated symptoms predated his 
surgery and continued thereafter.  Clinical assessment of his 
symptoms was difficult because of the unclear history provided by 
the Veteran.

As such, Dr. S.L. came to the following conclusions.  There is no 
evidence that the Veteran's hearing impairment contributed to a 
lack of adequate communication regarding the 1997 surgery.  
Standard consent procedures for the 1997 surgery appear to have 
been followed.  There was no deviance from the standard of care 
as a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in the performance of this surgery, and no events not reasonably 
foreseeable occurred.  It was successful and did not cause an 
additional bilateral leg disability in the Veteran.  Given its 
onset, his leg edema is an unlikely residual of the surgery.  The 
Veteran's leg pain and associated symptoms are neuropathic in 
nature, and likely are attributable to either his latent diabetes 
or his admitted alcohol abuse.  Such symptoms indeed are common 
in diabetics.

The Veteran submitted a voluminous statement, combined with some 
duplicative and some new treatment records, in October 2010.  As 
indicated above, review of this evidence reveals that it does not 
affect the ruling provided herein.  It therefore will not be 
discussed here.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 
2000) (holding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).

In light of the above, the Board finds that entitlement to 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a bilateral leg disability is not warranted.  The 
weight of the evidence does not show that the aorto-bifemoral 
bypass grafting surgery performed by VA on the Veteran in 1997 
resulted in an additional bilateral leg disability due to either 
carelessness, negligence, or lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or an 
event not reasonably foreseeable.

Although the difficulty in obtaining an accurate history and 
description of current complaints from the Veteran is well 
documented, the medical evidence of record indicates that the 
Veteran experienced bilateral leg symptomatology after this 
surgery.  The medical evidence also indicates that some of these 
symptoms were present before the surgery and persisted 
thereafter.  However, diagnoses related to neuropathy were first 
made postoperatively.  At issue is any of the bilateral leg 
symptoms that may have arisen after the 1997 VA surgery is an 
additional disability that was caused by such surgery.

The Veteran clearly believes his additional bilateral leg 
disability is due to his 1997 VA surgery.  However, he is not 
competent in this regard.  Such a complex determination requires 
specialized medical training and expertise that a lay person such 
as the Veteran lacks.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 
C.F.R. § 3.159(a)(2).

The competent positive evidence of record consists of the VA 
examiner's conclusions in both his September 2009 VA examination 
report and his January 2010 addendum that the Veteran's symptoms 
of swelling of the legs and feet and dysesthesia and 
hypersensitivity of the legs were caused by this surgery.  The 
competent negative evidence of record consists of Dr. S.L.'s 
conclusions in August 2010 that the Veteran's leg edema was an 
unlikely residual of the surgery and that his neuropathic pain 
and associated symptoms likely were attributable to either his 
latent diabetes or his admitted alcohol abuse rather than the 
surgery.  The Board finds Dr S.L.'s opinion more probative for 
several reasons.  First and foremost, Dr. S.L. is a vascular 
surgeon while the VA examiner is an orthopedist.  The Veteran's 
surgery was vascular in nature.  Dr. S.L. thus was better able to 
evaluate the record.  Indeed, the VA examiner admitted this to be 
the case when he suggested that the opinion of a VA examiner be 
obtained.  Second, Dr. S.L.'s review of the record appears to 
have been much more extensive than the VA examiner's.  He noted 
that his examination of the evidence was "time consuming" and 
compiled a seven page chronology of the Veteran's pertinent 
medical history.  The VA examiner simply noted that he evaluated 
the record and interviewed the Veteran.  Third, a complete 
rationale was provided by Dr. S.L. but not by the VA examiner.  
Dr. S.L. pointed out numerous pieces of evidence supportive of 
his conclusion.  The VA examiner, in contrast, attributed the 
Veteran's swelling of the legs and feet to the fact that veins 
were obtained for the surgery.  This fact is unsupported by the 
record and was shown to be incorrect by Dr. S.L.  With respect to 
the Veteran's dysesthesia and hypersensitivity of the legs, the 
VA examiner did not identify any supporting evidence.  The weight 
of the evidence accordingly does not show that the Veteran 
incurred an additional bilateral leg disability as a result of 
the aorto bifemoral bypass grafting surgery performed by VA in 
1997.

Even assuming for the sake of argument that the Veteran's 
additional bilateral leg disability was a result of his 1997 
surgery, the weight of the evidence does not show that such 
disability was caused by either carelessness, negligence, or lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA during the performance of this surgery or the 
occurrence of an event not reasonably foreseeable during such 
surgery.  The Veteran clearly finds fault with the procedure.  As 
noted above, however, he is not competent to render a complex 
opinion on the subject.  The VA examiner and Dr. S.L., are 
competent and both opined that there was no carelessness, 
negligence, or lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA and no event which 
was not reasonably foreseeable.  Although the VA examiner 
indicated that the Veteran's deafness created a lack of adequate 
communication regarding the surgery, Dr. S.L. found no evidence 
supporting this conclusion.  More weight is assigned to Dr. 
S.L.'s evaluation on this point for the reasons stated above.

The preponderance of the evidence therefore is against the 
Veteran's entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a bilateral leg disability.  
As such, the doctrine of reasonable doubt is not applicable, and 
the Veteran's claim is denied.


ORDER

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a bilateral leg disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


